DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on November 1, 2021.  As directed by the amendment: the drawings have been amended.  Thus, claims 1, 2, 4, 6-8, and 10-19 are presently pending in the application.

Allowable Subject Matter
Claims 1, 2, 4, 6-8, and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least an insulating layer across a connecting part joining the lower portion and the upper portion, wherein the insulating layer enables the user to use the massage stone both in hot and cold modes simultaneously, as recited in claim 1 lines 16-18.
The closest prior art of record includes Ebel (US 2015/0305923) who teaches a heated massage stone including a spherical body including upper and lower portions, an input device, a heating device, a controller, and a battery unit; but does not teach an LED assembly and an insulating layer allowing use in hot and cold mode simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785